DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “A sealing sleeve, comprising: a sealing material for the sealing arrangement of claim 10”. However, claim 1 already claims a sealing sleeve and a material. It is unclear to the examiner as to what is being claimed. 
Claims 16-19 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chisnell (US Patent No. 7,407,165).
Regarding claim 1, the Chisnell reference discloses a sealing arrangement (Figs. 1-5), comprising 
a first pipe (66) and a second pipe (44), which are arranged substantially adjacent to each other in a flow direction (Figs. 4,5) and together form a line (Figs. 4,5), the first pipe having a first end (first end of 66) and the second pipe has a second end (second end of 44), the first end enclosing the second end at a radial spacing (Fig. 5), and 
a sealing sleeve (20) comprising a sealing material (Figs. 1-5), the sealing sleeve being sealingly arranged under radial elastic preloading in the gap formed by the spacing and sealingly contacting an inner circumference of the first pipe and an outer circumference of the second pipe (Fig. 5).
Regarding claim 2, the Chisnell reference discloses the sealing sleeve comprising a two-component material comprising a first component (24) comprising a thermoplastic and a second component (32) comprises an elastomer.
Regarding claim 3, the Chisnell reference discloses the first and/or the second pipe comprises a hard tough material or a flexible material (Fig. 5).
Regarding claim 4, the Chisnell reference discloses the first end is widened radially from a first inner pipe diameter to an inner flange diameter (Fig. 5).
Regarding claim 5, the Chisnell reference discloses the second pipe has a second inner pipe diameter which substantially corresponds to the first inner pipe diameter (Fig. 5).
Regarding claim 6, the Chisnell reference discloses the first end has a rim (e.g. at 70) extending radially outward in the shape of a collar (Fig. 5).
Regarding claim 7, the Chisnell reference discloses the sealing sleeve comprises at one end a clamp-shaped holding claw (26) which positively engages around the rim (Fig. 5).
Regarding claim 8, the Chisnell reference discloses the first pipe and the sealing sleeve form a pre-assembled unit (Fig. 5).
Regarding claim 9, the Chisnell reference discloses the sealing sleeve has at an other end, on the side facing axially away from the holding claw, an axial stop (20), substantially extending radially inward, for a second end, with an inner diameter which substantially corresponds to the two inner pipe diameters (Fig. 6).
Regarding claim 10, the Chisnell reference discloses the sealing sleeve has a substantially hollow-cylindrical casing (e.g. casing at 24) in an axial direction between the holding claw and the axial stop (Fig. 5).
Regarding claim 11, the Chisnell reference discloses the casing has sealing beads (32) arranged axially adjacent to one another (Fig. 5).
Regarding claim 12, the Chisnell reference discloses the sealing beads are curved radially outward in a direction of the first pipe and/or radially inward in a direction of the second pipe (Fig. 5).
Regarding claim 13, the Chisnell reference discloses the sealing beads  are curved radially outward in a direction of the first pipe (Fig. 5) and radially inward in a direction of the second pipe (Fig. 5) and in each case have a substantially circular cross-section as viewed in section (Fig. 5).
Regarding claim 15, the Chisnell reference, as best understood, discloses a sealing sleeve (20), comprising:
a sealing material (material of 20) for the sealing arrangement of claim 10; and
the casing (e.g. casing at 24) which has the holding claw at one end and the axial stop at the other end (Fig. 5).
Regarding claim 16, the Chisnell reference discloses the casing has sealing beads (32) arranged axially adjacent to one another (Fig. 5).
Regarding claim 17, the Chisnell reference discloses the sealing beads are curved radially outward and/or radially inward (Fig. 5).
Regarding claim 18, the Chisnell reference discloses the sealing beads are curved radially outward and radially inward and in each case have a substantially circular cross-section as viewed in section (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisnell.
Regarding claim 14, the Chisnell reference discloses the invention substantially as claimed.
However, the Chisnell reference fails to explicitly disclose the second end has at least one circumferential bead-shaped thickened section which is arranged axially between two sealing beads arranged axially adjacent to each other.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art to provide the second end with a bead arranged axially between the two sealing beads in order to prevent extrusion of the seal.
Regarding claim 19, the Chisnell reference, as rejected in claim 15, is capable of being used in a coolant system of a motor vehicle.
Regarding claim 20, the Chisnell reference discloses the invention substantially as claimed in claim 2, including the elastomer including rubber (Col. 5, Lines 22-25).
However, the Chisnell reference fails to explicitly disclose the thermoplastic comprises PA6, PA66, GF, PP, PPA, PPS, or the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed thermoplastic materials in the Chisnell reference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to prolong the life of the seal.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675